Citation Nr: 1723866	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-12 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for posterior tibialis dysfunction of the left ankle.

2. Entitlement to an effective date earlier than January 1, 2012 for an initial disability rating of 30 percent for posterior tibialis dysfunction of the right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 2004 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for posterior tibialis dysfunction of the left and right ankles and assigned 20 percent disability ratings, under Diagnostic Code 5271, effective July 27, 2009. 

The Veteran submitted new evidence concerning her claims in July 2010, to include a statement from the Veteran and private treatment records showing the severity of her claimed conditions, within one year of the issuance of the February 2010 rating decision. 38 U.S.C.A § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."). Thus, the February 2010 rating decision which granted service connection for posterior tibialis dysfunction of the left and right ankles never became final. 

A subsequent September 2010 rating decision continued the Veteran's 20 percent disability ratings for posterior tibialis dysfunction of the left and right ankles. In June 2011 the Veteran submitted a Notice of Disagreement (NOD). In an April 2012 rating decision the RO rated the Veteran's posterior tibialis dysfunction of the right ankle under Diagnostic Code 5270 and assigned a 30 percent disability rating, effective January 23, 2012. Further, in a June 2012 rating decision, the RO granted a temporary total evaluation based on convalescence for the Veteran's right ankle disability from November 9, 2011 until December 31, 2011. Lastly, in an October 2012 rating decision, the RO assigned an earlier effective date of January 1, 2012 for the assignment of the 30 percent disability rating for posterior tibialis dysfunction of the right ankle.   

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2014. A transcript of that hearing has been associated with the claims file. 

This appeal was previously before the Board in November 2014. At that time, the Board remanded for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. Prior to August 10, 2015, the Veteran's posterior tibialis dysfunction of the left ankle was manifested by marked limitation of motion of the ankle without ankylosis.

2. From August 10, 2015, the Veteran's posterior tibialis dysfunction of the left ankle has been shown to manifest ankylosis with plantar flexion to 40 degrees and dorsiflexion to 10 degrees with pain, weakness, and fatigue.

3. The Veteran's posterior tibialis dysfunction of the right ankle was not shown to manifest ankylosis prior to December 2011.

4. The Veteran received a temporary total evaluation for treatment for a service-connected condition requiring convalescence from November 9, 2011 to December 31, 2011. 

5. It is not factually ascertainable that the Veteran met the criteria for a rating of 30 percent for her service-connected posterior tibialis dysfunction of the right ankle prior to January 1, 2012. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 20 percent for posterior tibialis dysfunction of the left ankle prior to August 10, 2015 are not met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

2. From August 10, 2015, the criteria for the assignment of a disability rating of 30 percent, but no higher, for posterior tibialis dysfunction of the left ankle have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5270 (2016).

3. The criteria for an effective date earlier than January 1, 2012 for an initial disability rating of 30 percent for posterior tibialis dysfunction of the right ankle have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.71a, Diagnostic Code 5270 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016). In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of July 2009, and August 2010 letters which were sent either prior to the initial unfavorable decision issued in February 2010 or prior to readjudication of the case in a December 2015 supplemental statement of the case. Such letters advised the Veteran of the evidence and information necessary to substantiate her claims. Furthermore, the Veteran was informed of her and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letters advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19. Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating arises from disagreement with the initial evaluation that was assigned following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The record contains the VA, private and service treatment records; the Veteran's statements; and reports of VA examinations. The Veteran was provided VA medical examinations in July 2009, August 2010, January 2012, and August 2015.  These examination reports are adequate for rating purposes because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

The Board is also satisfied that there has been substantial compliance with the November 2014 remand directives, which included obtaining an addendum opinion from the Veteran's private physician and affording the Veteran a VA examination. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).The Veteran was afforded a VA examination in August 2015. Regarding the addendum opinion, in complying with the Board's remand directives, the RO sent the Veteran a development letter in April 2015 seeking the necessary authorization to contact the Veteran's private physician. In July 2015, the RO indicated that it was unable to complete this remand directive as the Veteran had failed to respond with the necessary authorization forms. The Board notes that the Veteran has a duty to cooperate in the development of her claim. Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993). 
The Board finds that VA has taken reasonable efforts to obtain an addendum opinion from the Veteran's private physician. No further efforts are required and the Board will decide the issue based on the evidence of record.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).






II. Increased Ratings 

Applicable Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999). If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Facts and Analysis

At the outset, the Board notes that the August 2015 VA examination did not provide both active and passive motion, in weight-bearing and nonweight-bearing as discussed in Correia. v. McDonald, 28 Vet. App. 158 (2016).  However, as the Veteran has been in receipt of the maximum rating based on limitation of motion for the entire appeal period, and higher ratings require a finding of ankylosis, there is no prejudice in the VA examination not having fully conformed to 38 C.F.R. § 4.59 as interpreted in Correia.

Service connection was granted for posterior tibialis dysfunction of the left ankle in a February 2010 decision. A rating of 20 percent was assigned, effective July 27, 2009.

Under Diagnostic Code 5271 for rating limited motion of the ankle, moderate limitation of motion of the ankle warrants a 10 percent rating and marked limitation of motion of the ankle warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees. 38 C.F.R. § 4.71, Plate II (2016). The terms slight, moderate, and marked are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just, and all evidence must be evaluated in deciding rating claims. 38 C.F.R. § 4.6 (2016).

The Veteran was seen at QTC Medical Services in July 2009. On the left ankle, the joint function was limited after repetitive use by pain, fatigue, weakness, lack of endurance, incoordination, and fatigue. The physician noted dorsiflexion on initial range of motion was at 8 degrees and plantar flexion was at 40 degrees. On repetitive range of motion dorsiflexion was at 8 degrees and plantar flexion was at 40 degrees. No finding of ankylosis was noted. See July 2009 examination record from QTC Medical Services.

In an examination record from QTC Medical Services in  August 2010 the physician noted that on the left ankle there was guarding of movement but no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment or drainage. The left ankle showed eversion deformity. Dorsiflexion on initial range of motion was 20 degrees and plantar flexion was 45 degrees. On repetitive range of motion dorsiflexion was 20 degrees and plantar flexion was 45 degrees. The physician noted that the left ankle was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. The examiner noted no finding of ankylosis of the left ankle. See August 2010 examination record from QTC Medical Services. 

On VA examination in January 2012, the examiner noted that the Veteran had an ankle condition which was characterized as chronic ankle strain. The Veteran reported constant pain in the ankles bilaterally, which worsened with prolonged standing and walking. The Veteran reported that flare-ups impacted the function of the ankle and that she could not walk during flare-ups. The examiner noted left ankle plantar flexion to 40 degrees with evidence of painful motion beginning at 30 degrees. He further noted left ankle dorsiflexion to 20 degrees with evidence of painful motion beginning at 15 degrees. In addressing functional loss or impairment of the left ankle, the examiner noted weakened movement, excess fatigability, and pain on movement. Ankylosis was not noted on the left ankle. See January 2012 VA examination report.

As mentioned above, the Veteran's claim was remanded in November 2014. In pertinent part, the November 2014 remand sought an addendum opinion from the Veteran's private physician. The Veteran submitted a letter from her private treating physician, Dr. J.R., in December 2011. The physician stated that the Veteran had ankylosis of the subtalar joints due to arthroereisis and partially at the ankle joints due to trauma. Although the physician's statement indicated that the Veteran had ankylosis, she did not indicate the onset of the diagnosis or detail the degree of ankylosis. Significantly, the letter from Dr. J.R. was undated. The letter was received by VA on December 5, 2011. As detailed in the Duties to Assist section, the AOJ was unable to obtain an addendum opinion from Dr. J.R. because the Veteran did not submit the required authorization. Here, an addendum could have provided additional clarification as to the onset of any ankylosis. The Board would reiterate that the Veteran has a duty to cooperate in the development of her claim. See Wood supra.

The Veteran has further asserted that her left and right ankles have displayed the same conditions throughout the appeal period and thus should have received the same ratings throughout. In her June 2014 Board hearing, the Veteran testified that the severity of both of her ankles have been the same in terms of range of motion based upon what her physicians have told her. See June 2014 Hearing Transcript. The Veteran also has submitted a June 2010 treatment record from Dr. J.R. which stated that ankle range of motion was evaluated in nonweightbearing and demonstrated that the right and left ankle were equal and symmetrical with dorsiflexion of approximately 8-9 degrees and plantar flexion of approximately 39 degrees bilaterally. See June 2010 treatment record of Dr. J.R. The Board notes that the Veteran is competent to report what treating physicians have communicated to her while receiving treatment. See Jandreau v. Nicholson, 492 F.3d 1372. In the instant case, however, the evidence of record indicates that while the Veteran's left and right ankle conditions have at times exhibited the same level of severity, they have also at times deviated, most notably when the Veteran's right ankle required surgery and exhibited markedly greater severity than the left ankle.  

The evidence of record does not support a finding of ankylosis of the left ankle prior to the August 10, 2015 VA examination. While the Board has considered the December 2011 letter submitted by the Veteran's physician, Dr. J.R., the Board does not afford it great probative weight. The December 2011 letter is conclusory and unsupported by any explanation of rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). Accordingly, the Board finds that Dr. J.R.'s December 2011 opinion is inadequate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); 38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board affords greater probative value to the July 2009, August 2010, and January 2012 examinations which are adequate for rating purposes because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr supra; See also Stefl and Nieves-Rodriguez supra. These examinations reflect that the Veteran had marked limited range of motion but no findings of ankylosis of the left ankle.

Following the November 2014 remand, the Veteran was afforded a VA examination in August 2015. Upon examination, the examiner noted dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 30 degrees on initial range of motion measurements of the left ankle. He noted that range of motion contributes to functional loss through pain, weakness, and fatigue. He further observed objective evidence of localized tenderness or pain on palpitation of the joint and evidence of pain on weight bearing.  On repetitive use of the left ankle, the examiner noted dorsiflexion from 0 to 5 degrees and plantar flexion from 0 to 25 degrees. The examiner noted less movement than normal, weakened movement, disturbance of locomotion, and interference with standing. Finally, the examiner observed that the Veteran has ankylosis on the left side with plantar flexion between 30 and 40 degrees and dorsiflexion between 0 and 10 degrees. See August 2015 VA examination report. 

The Board finds that from August 10, 2015 the Veteran's posterior tibialis dysfunction of the left ankle has been manifested by ankylosis. As such, the Board further finds that the Veteran's left ankle disability is more appropriately contemplated by Diagnostic Code 5270, which assigns ratings for ankylosis of the ankle. Under Diagnostic Code 5270 ankylosis of the ankle in plantar flexion, less than 30 degrees warrants a 20 percent rating. Ankylosis in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees warrants a 30 percent rating. Finally, ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, and inversion or eversion deformity warrants a 40 percent rating, which is the maximum schedular rating available under Diagnostic Code 5270. 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2016).

The evidence of record does not indicate ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, and inversion or eversion deformity. Therefore, the next highest disability rating of 40 percent is not applicable to the Veteran's disability. 38 C.F.R. § 4.71a (2016).

Based on the above evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for an initial disability rating in excess of 20 percent were not met prior to August 10, 2015. The evidence of record is silent as to any diagnosis of ankylosis prior to the August 2015 VA examination. Additionally, the Board finds that the rating criteria for a 30 percent rating for posterior tibialis dysfunction of the left ankle are met since August 10, 2015. 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2016).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. 38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2016). The provisions requiring consideration of pain and other functionally limiting factors should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2016); Johnson v. Brown, 9 Vet. App. 7 (1996). The additional functionally limiting factors have been considered in assigning the increased rating. The Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

The Board has also considered whether the Veteran's posterior tibialis dysfunction of the left ankle presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. The Veteran's 30 percent rating for posterior tibialis dysfunction of the left ankle contemplates the Veteran's subjective complaints, ankylosis, weakened movements, and disturbance of locomotion. Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted. 

III. Entitlement to Earlier Effective Dates

Applicable Laws and Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110 (a). The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 38 C.F.R. § 4.3

Facts and Analysis

The Veteran seeks an effective date earlier than January 1, 2012, for her posterior tibialis dysfunction of the right ankle, currently evaluated as 30 percent disabling under Diagnostic Code 5270. In her November 2012 VA Form 9, the Veteran indicated that she believed she was entitled to an effective date in June 2011 when she filed her claim for increased evaluation of her right ankle. As a basis for this assertion, the Veteran stated that medical records dating back to at least January 2010 support her assertion. At the June 2014 Board hearing, the Veteran's representative indicated the Veteran believed that the effective date for her right ankle should be from the date of her claim in June 2010.

The Veteran was seen for a VA examination at QTC Medical Services in July 2009. On the right, the joint function was limited after repetitive use by pain, fatigue, weakness, lack of endurance, incoordination, and fatigue. The physician noted dorsiflexion on initial range of motion was at 8 degrees and plantar flexion was at 36 degrees. On repetitive range of motion dorsiflexion was at 8 degrees and plantar flexion was at 36 degrees. See July 2009 examination record from QTC Medical Services.

The Veteran had a second VA examination at QTC Medical Services in August 2010.  The physician noted that on the right ankle there was guarding of movement but no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment or drainage. The right ankle showed eversion deformity and was inverted in the standing position. Dorsiflexion on initial range of motion was 20 degrees and plantar flexion was 45 degrees. On repetitive range of motion dorsiflexion was 20 degrees and plantar flexion was 45 degrees. The physician noted that the right ankle was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. Notably, there was no ankylosis of the right ankle. See August 2010 examination record from QTC Medical Services. 

In a September 2010 rating decision, the RO continued the Veteran's 20 percent evaluation for posterior tibialis dysfunction of the right ankle. At the time, the Veteran's right ankle disability was rated under Diagnostic Code 5721 which accounts for limited motion of the ankle. Under DC 5271, 20 percent is the maximum amount awarded for a finding of marked limitation of the ankle. The evidence of record, including both the July 2009 and August 2010 QTC examinations indicate that the Veteran still had limited motion in her right ankle at that time. There was notably no showing of ankylosis. In order to warrant a higher rating there must be a showing of ankylosis.

The record reflects that the Veteran underwent surgery on her right ankle on November 29, 2011 consisting of removal of orthopedic hardware in the subtalar joint, relocation of subluxing painful peroneal tendons, and subtalar joint capsular repair with subtalar joint stabilization. In a November 2011 letter, the Veteran's surgeon, Dr. R.S., indicated that she could return to work on December 22, 2011 performing clerical or sedentary duties and was to remain non-weight bearing. He indicated that the total time for healing was approximately eight to ten weeks. See November 2011 letter of Dr. R.S. In a follow-up visit, Dr. R.S. noted that the Veteran's incision site was well healed and that there was only a mild amount of edema noted in the ankle region. He further noted that passive and active range of motion were performed and were pain-free. The Veteran was noted to have some decrease in inversion and eversion of the ankle. See December 2011 Record from Central Oklahoma Foot and Ankle Centers. 

The Veteran had a VA examination in January 2012. The examiner noted that the Veteran had an ankle condition which was characterized as chronic ankle strain. The Veteran reported constant pain in the ankles bilaterally, which worsened with prolonged standing and walking. The Veteran reported that flare-ups impacted the function of the ankle and that she could not walk during flare-ups. The examiner noted right ankle plantar flexion to 30 degrees with evidence of painful motion beginning at 30 degrees. He further noted right ankle dorsiflexion to 10 degrees with evidence of painful motion beginning at 10 degrees. In addressing functional loss or impairment of the right ankle, the examiner noted weakened movement, excess fatigability, pain on movement and swelling. Ankylosis was noted on the right ankle. See January 2012 VA examination report.

In an April 2012 rating decision, the Veteran was assigned a 30 percent rating for her posterior tibialis dysfunction of the right ankle with an effective date of January 23, 2012. In a June 2012 rating decision, the Veteran was granted entitlement to a temporary total evaluation for her right ankle surgery because of treatment for a service-connected condition requiring convalescence from November 9, 2011 to December 31, 2011.  In an October 2012 rating decision, the Veteran was awarded an earlier effective date of January 1, 2012 for her service-connected right ankle. In assigning the earlier effective date, the AOJ noted that this was the first month following the temporary 100 percent evaluation for convalescence for the Veteran's right ankle surgery. The AOJ based their decision in part on the letter from Dr. J.R., indicating that the Veteran had ankylosis. That letter was the first medical evidence indicating that the Veteran had ankylosis, however since the letter was not dated, the AOJ correctly found that it could not be used to establish any effective date earlier than the date of receipt of the letter, December 5, 2011. 

The Board finds that the evidence of record does not support a finding of entitlement to an effective date earlier than January 1, 2012. As outlined above, the earliest medical finding of ankylosis was in Dr. J.R.'s undated letter received December 5, 2011. The next documented finding of ankylosis of the right ankle was on a VA examination in January 2012, which confirmed Dr. J.R.'s finding of ankylosis. There is no mention of ankylosis in the prior medical evidence of record. Based upon the foregoing, the Veteran's claim for entitlement to an effective date earlier than January 1, 2012 for the award of an initial disability rating of 30 percent for posterior tibialis dysfunction of the right ankle must be denied.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for posterior tibialis dysfunction of the left ankle prior to August 10, 2015 is denied.

Entitlement to an increased rating of 30 percent from August 10, 2015 for service-connected posterior tibialis dysfunction of the left ankle is granted, subject to the law and regulations governing the award of monetary benefits.

An effective date earlier than January 1, 2012 for the award of an initial disability rating of 30 percent for posterior tibialis dysfunction of the right ankle is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


